 



Exhibit 10.29

AMENDMENT NO. 8 TO CREDIT AGREEMENT

          This Amendment No. 8 to Credit Agreement, dated as of March 29, 2005
(this “Amendment”), is entered into by and among Golfsmith International, L.P.,
Golfsmith NU, L.L.C., and Golfsmith USA, L.L.C., as Borrowers (the “Borrowers”),
the other Persons designated as Credit Parties to the Credit Agreement (the
“Credit Parties”), the lenders signatory thereto from time to time (the
“Lenders”), and General Electric Capital Corporation, for itself as a Lender, as
L/C Issuer and as Agent for the Lenders (in such capacity, the “Agent”). Terms
defined in the Credit Agreement and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

RECITALS

     A. The Borrowers, the other Credit Parties, the Agent and the Lenders are
parties to that certain Credit Agreement, dated as of October 15, 2002, as
amended by Amendment No. 1 thereto, dated as of January 10, 2003, Amendment
No. 2 thereto, dated as of September 5, 2003, Amendment No. 3 thereto, dated as
of February 10, 2004, Amendment No. 4 thereto, dated as of March 18, 2004,
Amendment No. 5 thereto, dated as of July 21, 2004, Amendment No. 6 thereto,
dated as of October 4, 2004, and Amendment No. 7 thereto, dated as of
November 5, 2004 (as so amended and as it may hereafter be further amended,
restated or otherwise modified, the “Credit Agreement”).

     B. The Borrowers, Credit Parties, Agent and Lenders are desirous of
amending the Credit Agreement as and to the extent set forth herein and subject
to the terms and conditions provided herein.

     C. This Amendment shall constitute a Loan Document and these Recitals shall
be construed as part of this Amendment.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Amendments.

     1.1. Section 4.1 of the Credit Agreement is amended and restated in its
entirety as follows:

“4.1 Capital Expenditure Limits. Holdings and its Subsidiaries on a consolidated
basis shall not make Capital Expenditures during any Fiscal Year that exceed the
greater of: (a) one-third of EBITDA of Holdings and its Subsidiaries on a
consolidated basis in the immediately preceding Fiscal Year, and (b) the sum of
(i) $12,000,000 plus (ii) the amount, if any, of the Excess Cash Flow Offer (as
defined in the Indenture) made and not accepted by the holders of the Senior
Notes during the immediately preceding Fiscal Year plus (iii) any amounts
permitted to be made as Capital Expenditures under this clause (b) (not to
exceed $1,000,000) that have not previously been made as Capital Expenditures.”

 



--------------------------------------------------------------------------------



 



     1.2. Section 4.3 of the Credit Agreement is amended by deleting all Minimum
EBITDA covenant tests for the fiscal period ending on or about September 30,
2004 and all fiscal periods thereafter.

     1.3. Section 4.5 of the Credit Agreement is amended by deleting all Minimum
Interest Coverage Ratio covenant tests for the fiscal period ending on or about
September 30, 2004 and all fiscal periods thereafter.

     1.4. Schedule I of Exhibit 4.9(k) to the Credit Agreement is amended by
deleting the Minimum EBITDA (Section 4.3) certificate and the Minimum Interest
Coverage Ratio (Section 4.5) certificate.

     1.5. The definition of “LP Borrowing Base” in Annex A is amended and
restated in its entirety as follows:

“LP Borrowing Base means, as of any date of determination by Agent, from time to
time, an amount equal to:

(a) 85% of the book value of LP’s Eligible Accounts at such time; plus

(b) up to the lesser of (i) 65% of the book value of LP’s Eligible Inventory
valued at the lower of cost (determined on a first-in, first-out basis) or
market and (ii) 60% of the orderly liquidation value of LP’s Eligible Inventory;
minus

(c) an availability block of $2,500,000.”

2. Conditions to Effectiveness. The effectiveness of this Amendment is expressly
conditioned upon the satisfaction of each of the following conditions precedent
in a manner acceptable to Agent:

     2.1. Agent’s receipt of counterparts of this Amendment, duly executed by
each Borrowers, each other Credit Party, Agent and Requisite Lenders.

     2.2. No Default or Event of Default shall have occurred and be continuing
or would result from the effectiveness of this Amendment or the consummation of
any of the transactions contemplated hereby.

     2.3. Borrowers shall have paid an amendment fee to Agent, for the ratable
account of Lenders, in the amount of $25,000.

     2.4. An amendment or supplement to the Indenture shall have been duly
executed and delivered pursuant to which the limitations on capital expenditures
contained in the Indenture shall have been modified to be substantively
identical to the limitations on Capital Expenditures in the Credit Agreement (as
modified hereby), and such amendment or supplement to the Indenture shall
otherwise be in form and substance satisfactory to Agent.

3. Reference to and Effect Upon the Credit Agreement and other Loan Documents.

2



--------------------------------------------------------------------------------



 



     3.1. The Credit Agreement, as amended hereby, the Notes and each other Loan
Document shall remain in full force and effect for all periods and each is
hereby ratified and confirmed by Borrowers and each of the other Credit Parties.
Without limiting the foregoing, the Liens granted pursuant to the Collateral
Documents shall continue in full force and effect and the guaranties of each of
the Guarantors shall continue in full force and effect.

     3.2. The execution, delivery and effect of this Amendment shall be limited
precisely as written and shall not be deemed to (a) be a consent to any waiver
of any term or condition or to any amendment or modification of any term or
condition (except for the specific amendments provided in Section 1 above), of
the Credit Agreement or any other Loan Document or (b) prejudice any right,
power or remedy which the Agent or any Lender now has or may have in the future
under or in connection with the Credit Agreement, the Notes or any other Loan
Document.

     3.3. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. A counterpart
signature page delivered by fax transmission shall be as effective as delivery
of an originally executed counterpart.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
OF THE STATE OF NEW YORK.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment No. 8 to Credit Agreement has been
duly executed as of the date first written above.

                  GOLFSMITH INTERNATIONAL, L.P.         By: Golfsmith GP L.L.C.,
as General Partner
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH NU, L.L.C.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH USA, L.L.C.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH INTERNATIONAL, INC.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH INTERNATIONAL HOLDINGS,     INC.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH GP HOLDINGS, INC.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    

AMENDMENT NO. 8 TO GOLFSMITH CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  GOLFSMITH HOLDINGS, L.P.         By Golfsmith GP Holdings,
Inc., as General Partner
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH GP, L.L.C.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH DELAWARE, L.L.C.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH CANADA, L.L.C.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                DON SHERWOOD GOLF SHOP    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GOLFSMITH EUROPE, L.L.C.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    

AMENDMENT NO. 8 TO GOLFSMITH CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  GOLFSMITH LICENSING, L.L.C.    
 
           

  By:        /s/ Noel E. Wilens         Name: Noel E. Wilens         Title: Vice
President    
 
                GENERAL ELECTRIC CAPITAL CORPORATION,         as Agent, an L/C
Issuer and Lender    
 
           

  By:        /s/ Susan K. Staub         Name: Susan K. Staub    

           Its Duly Authorized Signatory    

AMENDMENT NO. 8 TO GOLFSMITH CREDIT AGREEMENT

 